PER CURIAM.
This cause having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and the appellant having failed to demonstrate reversible error, the judgment and sentence appealed are affirmed. See Treverrow v. State, 194 So.2d 250 (Fla.1967); State v. Crawford, 257 So.2d 898 (Fla.1972); Pickrell v. State, 301 So.2d 473 (Fla. 2d DCA, 1974); Jackson v. State, 307 So.2d 188 (Fla. 3d DCA 1975); State v. Davis, 308 So.2d 539 (Fla. 3d DCA 1975); Hawkins v. State, 312 So.2d 229 (Fla. 1st DCA 1975).
Affirmed.